      Case 1:18-cv-06146 Document 1 Filed 11/02/18 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
SALVATORE CARBONARO,

                                     Plaintiff,                COMPLAINT

                      - against -

ALTICE USA, INC.- LONG TERM DISABILITY                         18-cv-6146
PLAN and ALTICE USA, INC.,

                                      Defendants.
-----------------------------------------------------------x

              Plaintiff SALVATORE CARBONARO, by his undersigned attorneys, the

Law Office of Christopher P. Foley, LLC, as and for a complaint against the above-

captioned defendants, alleges as follows:

                             JURISDICTION AND VENUE

              1.      This action arises under the Employee Retirement Income Security

Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq., and specifically 29 U.S.C. §

1132(a)(1)(B).

              2.      Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f).

              3.      Venue is proper pursuant to 29 U.S.C. § 1132(e)(2), because the

subject plan is administered in the Eastern District of New York, the subject breach

took place in the Eastern District of New York, and the defendants reside or may be

found in the Eastern District of New York.

                                       THE PARTIES

              4.      Plaintiff SALVATORE CARBONARO (“CARBONARO”) is a

natural person and a citizen of the State of New York, residing at 2030 West 11 t h

Street, Apt. 2, Brooklyn, New York.
     Case 1:18-cv-06146 Document 1 Filed 11/02/18 Page 2 of 4 PageID #: 2



             5.     Upon information and belief, at all times hereinafter mentioned,

defendant ALTICE USA, INC.- LONG TERM DISABILITY PLAN (the “Plan”) was

and is an “employee welfare benefit plan” and a “welfare plan,” as defined by 29

U.S.C. § 1002(1), and an “employee benefit plan” and “plan,” as defined by 29 U.S.C.

§ 1002(3).

             6.     Upon information and belief, at all times hereinafter mentioned,

defendant ALTICE USA, INC. was and is the “administrator” of the Plan, as defined

by 29 U.S.C. § 1002(16)(A).

                                  BACKGROUND

             7.     CARBONARO         began   working     for   Cablevision   Systems

Corporation (“Cablevision”) in November 2005.

             8.     In or about September 2007, CARBONARO’s position with

Cablevision shifted from “field sales” to “field collector.”

             9.     In or about June 2016, Cablevision was acquired by defendant

ALTICE USA, INC.

             10.    On or about March 11, 2017, owing to circumstances related to his

health, CARBONARO ceased working and thereafter timely submitted a claim for

long-term disability (“LTD”) benefits under the Plan.

             11.    By letter from Liberty Life Assurance Company of Boston

(“Liberty Life”) dated September 20, 2017, CARBONARO was advised that his claim

for LTD benefits was approved effective September 8, 2017.

             12.    Thereafter, CARBONARO continued to receive monthly LTD

benefit payments until, by letter dated January 25, 2018, he was advised by Liberty

Life that his claim is being terminated because, in its view, CARBONARO “can
     Case 1:18-cv-06146 Document 1 Filed 11/02/18 Page 3 of 4 PageID #: 3



perform, with reasonable continuity, the material and substantial duties of his

occupation on a part-time basis.”

              13.    By letter dated February 9, 2018, CARBONARO timely appealed

the termination.

              14.    By letter from Liberty Life dated March 30, 2018, CARBONARO’s

appeal was denied and the decision to terminate benefits was upheld.

              15.    CARBONARO has exhausted his administrative remedies.

              16.    By letter dated October 2, 2018, Liberty Life was requested to

reconsider.

              17.    By letter dated October 19, 2018, Liberty Life declined to do so.

                    AS AND FOR A FIRST CAUSE OF ACTION

              18.    CARBONARO repeats and reiterates paragraphs “7” through “17,”

as if fully set forth at length herein.

              19.    Both the decision to terminate CARBONARO’s claim, and the

decision to deny his appeal, were rendered in violation of CARBONARO’s rights

under ERISA.

              20.    Accordingly, defendants are liable to CARBONARO for a sum

equal to all the LTD benefits that have accrued since the termination up to the date

of judgment herein, together with prejudgment interest at a rate to be established by

the Court.

              21.    Additionally, CARBONARO is entitled to recover his attorney’s

fees and costs pursuant to 29 U.S.C. § 1132(g)(1).
     Case 1:18-cv-06146 Document 1 Filed 11/02/18 Page 4 of 4 PageID #: 4



           WHEREFORE CARBONARO demands judgment:

           (i)     awarding him a sum equal to all the LTD benefits
                   that have accrued since the termination up to the
                   date of judgment herein, together with prejudgment
                   interest;

           (ii)    awarding him his attorney’s fees and costs pursuant
                   to 29 U.S.C. § 1132(g)(1); and

           (iii)   for such other and further relief as to this Court
                   may seem just and proper.

Dated:     Katonah, New York
           November 2, 2018

                                            Yours, etc.,

                                            L AW O F F I C E O F
                                             C H RI S T O P H E R P. F O LE Y , LLC

                                            By:
                                                    Christopher P. Foley (CF 6079)

                                            Attorneys for Plaintiff
                                            The Katonah Professional Building
                                            51 Bedford Road
                                            Katonah, New York 10536
                                            (914) 301-5925
